Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 1 of 28        PageID #:
                                   2235



 WILLIAM P. BARR
 Attorney General
 ROBERT S. BREWER, JR.
 United States Attorney
 MICHAEL G. WHEAT, CBN 118598
 JOSEPH J.M. ORABONA, CBN 223317
 JANAKI S. GANDHI, CBN 272246
 COLIN M. MCDONALD, CBN 286561
 Special Attorneys to the Attorney General
 United States Attorney’s Office
 880 Front Street, Room 6293
 San Diego, CA 92101
 619-546-8437/7951/8817/9144
 michael.wheat@usdoj.gov
 Attorneys for the United States of America

                   UNITED STATES DISTRICT COURT
                             DISTRICT OF HAWAII

                                         CR NO. 17-00582 JMS-WRP
  UNITED STATES OF AMERICA,              CR NO. 18-00068 JMS-WRP
                                         CR NO. 19-00015 JMS-WRP
                        Plaintiff,
             v.                          SENTENCING EXHIBIT (TRIAL
                                         EXHIBIT 19-1)
  KATHERINE P. KEALOHA,
  LOUIS M. KEALOHA,
  DEREK WAYNE HAHN,
  MINH HUNG NGUYEN,

                        Defendants.


       Comes now the UNITED STATES OF AMERICA, by and through its

 counsel, William P. Barr, United States Attorney General, Robert S. Brewer, Jr.,

 United States Attorney, Michael G. Wheat, Joseph J.M. Orabona, Janaki S. Gandhi,

 and Colin M. McDonald, Special Attorneys to the Attorney General, and hereby files
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 2 of 28       PageID #:
                                   2236



 Trial Exhibit 19-1 in support of the United States’ forthcoming sentencing

 memoranda in these matters. See Exhibit 1.


 Dated: March 10, 2020                Respectfully submitted,

                                      WILLIAM P. BARR
                                      United States Attorney General
                                      ROBERT S. BREWER, JR.
                                      United States Attorney

                                      /s/ Colin M. McDonald
                                      MICHAEL G. WHEAT
                                      JOSEPH J.M. ORABONA
                                      JANAKI S. GANDHI
                                      COLIN M. MCDONALD
                                      Special Attorneys to the Attorney General
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 3 of 28            PageID #:
                                   2237



                    UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII

                                               CR NO. 17-00582 JMS-WRP
  UNITED STATES OF AMERICA,                    CR NO. 18-00068 JMS-WRP
                                               CR NO. 19-00015 JMS-WRP
                         Plaintiff,
              v.
                                               CERTIFICATE OF SERVICE
  KATHERINE P. KEALOHA, et al.,

                        Defendants.


 IT IS HEREBY CERTIFIED that:
       I, Colin M. McDonald, am a citizen of the United States and am at least

 eighteen years of age. My business address is 880 Front Street, Room 6293,

 San Diego, CA 92101-8893.

       I am not a party to the above-entitled action. I have caused service of the

 foregoing on all parties in this case by electronically filing the foregoing with the

 Clerk of the District Court using its ECF System, which electronically notifies them.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on March 10, 2020
                                               /s/ Colin M. McDonald
                                               COLIN M. MCDONALD
                                               Special Attorney to the Attorney General
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 4 of 28   PageID #:
                                   2238




                                EXHIBIT 1
                         PHONE SUMMARY CHART
                            6/16/2013 - 7/6/2013
                           TRIAL EXHIBIT 19-1
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 5 of 28   PageID #:
                                   2239
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 6 of 28   PageID #:
                                   2240
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 7 of 28   PageID #:
                                   2241
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 8 of 28   PageID #:
                                   2242
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 9 of 28   PageID #:
                                   2243
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 10 of 28   PageID #:
                                    2244
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 11 of 28   PageID #:
                                    2245
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 12 of 28   PageID #:
                                    2246
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 13 of 28   PageID #:
                                    2247
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 14 of 28   PageID #:
                                    2248
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 15 of 28   PageID #:
                                    2249
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 16 of 28   PageID #:
                                    2250
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 17 of 28   PageID #:
                                    2251
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 18 of 28   PageID #:
                                    2252
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 19 of 28   PageID #:
                                    2253
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 20 of 28   PageID #:
                                    2254
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 21 of 28   PageID #:
                                    2255
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 22 of 28   PageID #:
                                    2256
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 23 of 28   PageID #:
                                    2257
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 24 of 28   PageID #:
                                    2258
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 25 of 28   PageID #:
                                    2259
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 26 of 28   PageID #:
                                    2260
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 27 of 28   PageID #:
                                    2261
Case 1:18-cr-00068-JMS-WRP Document 223 Filed 03/10/20 Page 28 of 28   PageID #:
                                    2262
